DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one analysis unit” in claim 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Objections
Claim 36, is objected to because of the following informalities:  Claim 36, in lines 1-2, recites “wherein the method is a method for at least one of measurement or classification” however should recite “wherein the method is utilized for at least one of measurement or classification”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-22, 26-30, and 33-37, is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Oste (US Patent 5,956,413).

As per claim 19, Oste discloses a method for determining at least one mechanical property of at least one object (Oste, Fig. 1, and Column 2, lines 31-33), the method comprising: 
subjecting the at least one object to at least one interaction which influences a movement state of the at least one object (Oste, Fig. 1:3:18, and column 5, lines 15-25, discloses “a sample of cereal kernels is poured on to the first belt conveyor 3 through the store 9.  The kernels then form a heap on the belt, but when the belt moves, they will, owing to the upward inclination of the belt and through the scraper 12, be spread portionwise in the grooves 8 of the belt.  When the kernels arrive at the second wheel 6, they fall down, bounce against the plates 20 and 21 and are spread on the second belt 18, the limiting means 22 preventing the kernels from landing on the edges of this belt.  Owing to the vibrations of the second belt 18, the advancing kernels will move sideways in the grooves towards the edges of the belt); 
selecting the at least one interaction such that the movement state effectuated by the interaction is a function of the at least one mechanical property (Oste, Column 2, lines 
observing the at least one object using at least one camera (Oste, Fig. 1:40, camera); and 
determining the movement state from at least one image recorded by the at least one camera (Oste, Column 5, lines 23-34, discloses “Owing to the vibrations of the second belt 18, the advancing kernels will move sideways in the grooves towards the edges of the belt.  The kernels positioned on the ridges between the grooves will fall down into the grooves.  When the kernels reach the area under the video camera 40, they will therefore be separated in the longitudinal direction of the belt, be oriented in essentially the same direction and be positioned in essentially one layer on the belt…”), wherein the at least one mechanical property of the at least one object is determined from the movement state thus determined (Oste, Column 2, lines 31-46, discloses “it must be possible to determine the percentage weight distribution of the different components in a wheat sample with an accuracy of about 0.2% of the weight of the entire sample.  Since a sample of cereals may contain stones and other foreign objects, it is also required that such objects are identifiable in the evaluation”).

As per claim 20, Oste further discloses the method according to claim 19, wherein at least one interaction with the object is generated, which effectuates a change of a movement state of the at least one object (Oste, Fig. 1:25, vibrator).

As per claim 21, Oste further discloses the method according to claim 19, wherein at least one location, at least one of at least one trajectory, at least one velocity, at least one rotation or at least one acceleration of the at least one object is determined as a movement state of the at least one object (Oste, Column 5, lines 23-34, discloses trajectory of kernels).

As per claim 22, Oste further discloses the method according to claim 19, wherein the at least one object is recorded multiple times at different times by the at least one camera (Oste, Column 2, lines 53-60, discloses digital images).

As per claim 26, Oste further discloses the method according to claim 19, wherein the interaction comprises at least one of an application of vibration of at least one impact, an interaction with a contact surface, or an interaction with an airflow (Oste, Fig. 1:3:18, and column 5, lines 15-25).

As per claim 27, Oste further discloses the method according to claim 19, wherein the at least one object, for the subjection to the at least one interaction, is at least one of vibrated using a vibrating table, translated on a slide or a stepped slide or a sandblasted, brushed or coated slide, or is moved using a conveyor belt (Oste, Fig. 1:3:18:25, and column 5, lines 15-25).

As per claim 28, Oste further discloses the method according to claim 19, wherein the at least one mechanical property comprises at least one of an inertia, a 

As per claim 29, Oste further discloses the method according to claim 19, wherein the at least one image is subjected to at least one of: image processing, image correction, segmentation, localization, or feature computation, to determine the movement (Oste, Fig. 1:40:2, camera attached to image processing device for further image processing).

As per claim 30, Oste further discloses the method according to claim 19, wherein at least one mechanical property is determined jointly of a plurality of objects (Oste, Fig. 1:3:18, and column 5, lines 15-25, discloses “a sample of cereal kernels is poured on to the first belt conveyor 3 through the store 9.  The kernels then form a heap on the belt, but when the belt moves, they will, owing to the upward inclination of the belt and through the scraper 12, be spread portionwise in the grooves 8 of the belt”).

As per claim 33, Oste further discloses the method according to claim 19, wherein the movement is ascertained from the at least one image recorded by the at least one camera using a neural network (Oste, Column 2, lines 60-65, discloses “The classification of the kernels is carried out by means of a neural network whose input signals are based on the picture element values of a plurality of picture elements 

As per claim 34, Oste further discloses the method according to claim 30, wherein the at least one object is classified with the aid of the at least one mechanical property (Oste, Column 2, lines 31-46, discloses “it must be possible to determine the percentage weight distribution of the different components in a wheat sample with an accuracy of about 0.2% of the weight of the entire sample.  Since a sample of cereals may contain stones and other foreign objects, it is also required that such objects are identifiable in the evaluation”).

As per claim 35, Oste further discloses the method according to claim 19, wherein at least one geometrical property of the at least one object is determined (Oste, Column 2, lines 45-47, discloses “determine the shape of the kernels”).

As per claim 36, Oste further discloses the method according to claim 19, wherein the method is a method for at least one of measurement or classification in at least one of: an industrial test, an inspection for bulk goods sorting, or for piece goods 

As per claim 37, Oste discloses a device for determining at least one mechanical property of at least one object (Oste, Fig. 1), comprising: 
at least one interaction device for subjecting the at least one object to an interaction which influences a movement state of the object (Oste, Fig. 1:3:18, conveyor belts, and Column 2, lines 31-33, and column 5, lines 15-25, discloses “a sample of cereal kernels is poured on to the first belt conveyor 3 through the store 9.  The kernels then form a heap on the belt, but when the belt moves, they will, owing to the upward inclination of the belt and through the scraper 12, be spread portionwise in the grooves 8 of the belt.  When the kernels arrive at the second wheel 6, they fall down, bounce against the plates 20 and 21 and are spread on the second belt 18, the limiting means 22 preventing the kernels from landing on the edges of this belt.  Owing to the vibrations of the second belt 18, the advancing kernels will move sideways in the grooves towards the edges of the belt”); 
at least one camera using which the at least one object is observable (Oste, Fig. 1:40, and Column 5, lines 23-34, discloses “Owing to the vibrations of the second belt 18, the advancing kernels will move sideways in the grooves towards the edges of the belt.  The kernels positioned on the ridges between the grooves will fall down into the grooves.  When the kernels reach the area under the video camera 40, they will therefore be separated in the longitudinal direction of the belt, be oriented in essentially the same direction and be positioned in essentially one layer on the belt…”);
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oste (US Patent 5,956,413) and further in view of Stoppa (US PGPUB 2018/0211373 A1).

As per claim 23, Oste further discloses the method according to claim 19, wherein the at least one Oste does not explicitly discloses object is recorded using at least two cameras from different directions.
Stoppa discloses object is recorded using at least two cameras from different directions (Stoppa, Fig. 1A and Fig. 1B, shows cameras at different position around the conveyer belt and also please see paragraph 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oste teachings by implementing a multiple cameras to the system to track object, as taught by Stoppa.
The motivation would be to provide an arrangement of cameras that allows coverage of the entire visible surface of the object (paragraph 72), as taught by Stoppa.

As per claim 24, Oste further discloses the method according to claim 19, wherein the at least one object is recorded using a first camera at a first point in time (Oste, Fig. 1:40) and Oste does not explicitly disclose using a second camera at a second point in time, which is different from the first.
Stoppa discloses using a second camera at a second point in time, which is different from the first (Memo, Fig. 1A and Fig. 1B, shows cameras at different position around the conveyer belt to capture images  an object at different time and also please see paragraph 72).

The motivation would be to provide an arrangement of cameras that allows coverage of the entire visible surface of the object (paragraph 72), as taught by Stoppa.


Claim 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Oste (US Patent 5,956,413) and further in view of Paradie (US PGPUB 2006/0031015 A1).

As per claim 25, Oste further discloses the method according to claim 19, wherein for the Oste does not explicitly disclose at least one object the movement state is respectively determined as a set containing one or more selected from: a number of values ascertained from the at least one image, an average velocity of the respective object, averaged over a maximum period of time which the object is visible in the recorded images; a minimum velocity in the period of time which the respective object is visible in the at least one recorded image; at least one of a maximum velocity in the period of time which the respective object is visible in the at least one recorded image, or an average velocity over a part of the period of time in which the at least one object is visible in the at least one recorded image; an average acceleration of the at least one object, averaged over a maximum period of time which the at least one object is visible in the at least one recorded image; a minimum acceleration in the period of time which 
Paradie discloses at least one object the movement state is respectively determined as a set containing one or more selected from: 
a number of values ascertained from the at least one image, an average velocity of the respective object, averaged over a maximum period of time which the object is visible in the recorded images; 
a minimum velocity in the period of time which the respective object is visible in the at least one recorded image (Paradie, paragraph 29, discloses minimum velocity of an object in captured image); 
at least one of a maximum velocity in the period of time which the respective object is visible in the at least one recorded image (Paradie, paragraph 29, discloses maximum velocity of an object in captured image), or an average velocity over a part of the period of time in which the at least one object is visible in the at least one recorded image; an average acceleration of the at least one object, averaged over a maximum period of time which the at least one object is visible in the at least one recorded image; a minimum acceleration in the period of time which the at least one object is visible in the at least one recorded image; and at least one of a maximum acceleration in the period of time which the at least one object is visible in the at least one recorded image or an average acceleration over a part of the period of time in which the at least one object is visible in the at least one recorded image.

The motivation would be to identify only "relevant" observed objects in the captured image (paragraph 29), as taught by Paradie.


Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oste (US Patent 5,956,413) and further in view of Gruna (US PGPUB 2016/0354809 A1).

As per claim 31, Oste further discloses the method according to claim 19, wherein Oste does not explicitly disclose at least a portion of the at least one object is identified and tracked in different ones of the at least one image, wherein the tracking is preferably performed using at least one of: multi object tracking or extended object tracking.
Gruna discloses at least a portion of the at least one object is identified and tracked in different ones of the at least one image, wherein the tracking is preferably performed using at least one of: multi object tracking or extended object tracking (Gruna, paragraphs 44 and 50, discloses multiobject tracking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oste teachings by tracking multiple objects, as taught by Gruna.


As per claim 32, Oste in view of Gruna further discloses the method according to claim 31, wherein the movement of the objects is described by a list of at least one center-of-gravity measurement (Gruna, paragraph 19, discloses center of gavity).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SYED HAIDER/Primary Examiner, Art Unit 2633